DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the current application.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0052] is unclear.  Line 1 includes the term “cq”.  It is unclear if this is a misspelling or if other words are missing from the paragraph.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a docking arm”, and the claim also recites “in particular a gangway” which is the narrower statement of the limitation “a docking arm”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by EP 2505486A1 (disclosed by applicant). EP 2505486A1, fig .3 discloses in the wording of claim1, an offshore transfer system for transferring persons and/or cargo between a transfer vessel (6) and an offshore construction, floating platform (2) or other vessel, 
wherein the transfer vessel (6) comprises: 
- a docking position (8) with a mooring element (7) on an upper portion of an upright extending column (17),
 wherein the offshore construction, floating platform (2) or other vessel comprises: 
- a docking arm (1), in particular a gangway (1), that at a free end is provided with a coupling device (engagement fixing means disclosed in Column 8, lines 20-22), wherein the mooring element (7) is configured to have the coupling device (engagement fixing means) at the free end of the docking arm coupled thereto during a docking operation, 
characterized in that wherein 
the docking position (8) on the transfer vessel (6) has its mooring element (7) at least partly compensated for transfer vessel motions, at least during the docking operation, and comprises:
 -         one or more force actuators (10) for moving the mooring element (7) relative to the transfer vessel (6);
-	one or more sensors (not shown but obvious for the control of the Steward platform 10) for detecting one or more of pitch, roll and/or heave motions of the transfer vessel (6); and
- a control unit for driving the one or more force actuators (10) such that the one or more detected motions of the transfer vessel (6) get at least partly compensated for the mooring element (7) of the docking position (8).
The examiner considers the method of claim 14 inherently embodied in the use of the apparatus of EP 2505486A1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2505486A1 in view of Prins, US 9187155.  EP 2505486A1, par. [0043], fig. 3 (for the features of claims 2-4, 6, 7, 10 and 11) discloses an offshore transfer system in which the gangway is on both sides supported by a Steward platform (10). The Steward platform enables a 6 degree of freedom seaway motion compensation. Therefore the hinges, sensors, actuators and control system of those claims are implicitly disclosed by EP 2505486A1.  
Specifically regarding claims 5 and 9,  EP 2505486A1 does not disclose wherein lever arms are provided which are fixedly connected to the column and extend in a substantially sideways direction from it, the force actuators being provided in between the transfer vessel and the lever arms, or where the hinge connection comprises substantially two orthogonal pivot pins forming part of a universal joint, cardan joint or a gimbal assembly.  Prins discloses a column which is hinged on two orthogonal pins 4a, 4b, the column having lever arms 10a and 10b extending sideways from the column with force actuators 11a and 11b connected between the transfer vessel and lever arms (Fig. 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a column as disclosed by Prins in lieu of the steward column of EP 2505486A1.  Doing so substitutes known arrangements for compensating vessel motions during transfer and docking operations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2013174886A1 discloses a telescopic vessel gangway system hinging in at least two orthogonal directions to accommodate vessel pitch, heave and roll. US 6955134 discloses a vessel with a telescopically extendable gangway mounted to a vessel on horizontal and vertical axis with a coupling device at the free end of the gangway having that can move about three mutually perpendicular axes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617